DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STEFFEN (Publication No.: US 2014/0365160 A1).
Regarding claim(s) 1, STEFFEN teaches a track verification and signal testing system, comprising: a central computer system (e.g. “a personal computer (PC) such as a laptop” as in paragraph [0028] and/or “central dispatch station” as in paragraph [0030]); and a control point field emulator (CPFE) (reference numeral 110 in Figure 1; reference numeral 220 in Figure 2 as “a portion of the of a personal computer (PC) such as a laptop” as in paragraph [0028]) in communication with the central computer system (e.g. “a personal computer (PC) such as a laptop” as in paragraph [0028] and/or “central dispatch station” as in paragraph [0030]) and in communication with railroad signal system circuitry of the track being (reference numeral 130-136 in Figure 1; reference numeral 212, 214, 216, 218,  in Figure 2), wherein the control point field emulator is operable to emulate inputs to the railroad signal system circuitry and to monitor outputs of the railroad signal system circuitry under the control of the central computer system (e.g. “testing unit 110 is configured to simulate a message from one or more other elements (e.g., one or more of the rail vehicle 130, information unit 132, second wayside unit 134, or vital remote 136) of the transportation network 100, and to one or more of monitor, observe, log, display, analyze or the like the response of the wayside unit 120 to receiving the simulated message” as in paragraph [0023]; “message 254 may be an acknowledgement or status message, and may include or describe statuses of various settings or parameters, equipment, or components set responsive to the simulated message” as in paragraph [0038]; “operation of the wayside equipment may be tested or monitored by an examination of an action performed by the wayside equipment or under the control of the wayside equipment responsive to receipt of the simulated message (or by analysis of a corresponding output of the wayside equipment, such as a signal configured to be received by a functional device from the wayside equipment” as in paragraph [0016]).
Regarding claim(s) 2, 11, STEFFEN teaches the track verification and signal testing system of claim 1, wherein the control point field emulator is operable to emulate track system inputs comprising switch inputs, sensor inputs, data inputs, and combinations thereof (e.g. “control equipment associated with a crossing (e.g., track detection equipment, crossing warning systems, switches, or the like” as in paragraph [0014]; “testing unit 110 is configured to simulate a message from one or more other elements (e.g., one or more of the rail vehicle 130, information unit 132, second wayside unit 134, or vital remote 136) as in paragraph [0023]; (e.g. switching on/off of  “visual warning (e.g., flashing lights)” as in paragraph [0016] as switch inputs; “monitor 16 rail vehicles and 12 crossings disposed along four different sub-routes of the first route 302” as in paragraph [0054] and/or “track detection system 330” as sensor inputs; “time at which the vehicle system 340 expects to reach the crossing 370 and/or to clear the crossing” as data inputs); and wherein the control point field emulator is further operable to monitor track signal outputs comprising signal light outputs, alert outputs, data outputs, and combinations thereof (e.g. “lower a gate, begin a flashing light display, sound a bell or alarm, or the like)” as in paragraph [0065]; “one or more aspects (e.g., a status or other portion of the payload of the message 357) of the received message 357 may be reviewed by an operator using a display of the testing system 380 and/or by an analysis module of the testing system” and/or “crossing warning system 310 may be observed to confirm proper performance of a specified activity or activities at a given time” as in paragraph [0066]).
Regarding claim(s) 3, 10, STEFFEN teaches the track verification and signal testing system of claim 1, further comprising: a wayside interface unit (e.g. “wayside interface unit (WIU)” as in paragraph [0020]) in communication with the control point field emulator (reference numeral 110 in Figure 1; reference numeral 220 in Figure 2), wherein the wayside interface unit is operable to translate system signals to positive train control compliant signals (e.g. “messages sent by the WIU may be configured as wayside status messages (WSM) used in conjunction with a positive train control (PTC) system” as in paragraph [0020]).
Regarding claim(s) 5, 13, STEFFEN teaches the track verification and signal testing system of claim 1 comprising a plurality of CPFEs in communication with the central computer system (e.g. “Testing systems” “further testing systems” as in paragraph [0014]).
Regarding claim(s) 6, 14, STEFFEN teaches the track verification and signal testing system of claim 5, wherein the plurality of CPFEs are located in geographically disparate locations along a section of track to be verified (inherent in the plurality of crossing and corresponding wayside units of a railroad transportation system).
Regarding claim(s) 7, 15, STEFFEN teaches the track verification and signal testing system of claim 1, wherein said central computer system is operable to sequentially command the CPFE to actuate emulated inputs (e.g. “automated message sequencing” as in paragraph [0039]).
Regarding claim(s) 8, 16, STEFFEN teaches the track verification and signal testing system of claim 7, wherein said central computer system monitors and records railroad system outputs (e.g. “monitor, observe, log, display, analyze or the like the response of the wayside unit 120 to receiving the simulated message” as in paragraph [0023]; reference numeral 222, 226 in Figure 2).
Regarding claim(s) 9, 17, STEFFEN teaches the track verification and signal testing system of claim 8, wherein said central computer system is further operable to display railroad system outputs in real time (e.g. “display may be provided in real time” as in paragraph [0023]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12  is/are rejected under 35 U.S.C. 103 as being obvious over STEFFEN.

Regarding claim(s) 4, 12, STEFFEN teaches the track verification and signal testing system of claim 1, wherein said central computer system comprises a communications interface (reference numeral 222 in Figure 2) operable to communicate over an existing railroad telecommunications system (reference numeral 250 in Figure 2), and wherein said CPFE comprises a communications interface (reference numeral 222 in Figure 2) operable to communicate over the existing telecommunications system.  Steffen differs from the claimed invention in that it fails to specifically teach that the existing railroad telecommunications system is a fiber backbone, and wherein said central computer system and said CPFE communicate with each other over the existing fiber backbone.  However, communication by a central computer system over an existing railroad telecommunications system comprising a fiber backbone is well known in the art and Officially Noted as such.  Furthermore, Steffen suggests as much via disclosure that the central computer system, e.g. “a personal computer (PC) such as a laptop” as in paragraph [0028], has the ability to communicate over the internet to perform testing at a wayside unit, the Internet being known to be comprised of numerous fiber backbones.  Steffen further discloses that “various modules or systems may be separated into sub-modules or sub-systems,” thereby suggesting that the central computer system, e.g. “a personal computer (PC) such as a laptop” as in paragraph [0028], and the CPFE can be separated but still communicate with the central computer via the internet which is known to be comprised of fiber backbone.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to separate the central computer system and CPFE in Steffen and allow these separate elements to communicate with each other over an existing fiber backbone.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637